Citation Nr: 1125724	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  08-06 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE


Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Danielle L. Sgro, Law Clerk




INTRODUCTION

The Veteran served on active duty from January 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Hartford, Connecticut Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he contracted hepatitis C during his active duty as a Marine.  The medical evidence of record reflects that the Veteran was exposed to a variety of risk factors for hepatitis C before, during, and after service.  

In general, for service connection to be granted for hepatitis C, the evidence must show that a veteran's hepatitis C infection, risk factor(s), or symptoms were incurred or aggravated by service.  The evidence must further show by competent, medical evidence that there is a relationship between the claimed in-service injury and the veteran's hepatitis C.  Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure with a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA letter 211B (98-110) November 30, 1998.

VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.

Direct service connection may be granted only when a disability was incurred or aggravated in line of duty, and not the result of the Veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 C.F.R. § 3.301(a).  

The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.  Organic diseases and disabilities which are a secondary result of the chronic use of drugs and infections coinciding with the injection of drugs will not be considered of willful misconduct origin.  Where drugs are used for therapeutic purposes or where use of drugs or addiction thereto, results from a service- connected disability, it will not be considered of misconduct origin.  
38 C.F.R. § 3.301(c)(3).

The Veteran's January 1969 entrance examination shows that the Veteran had tattoos on both of his arms and chest prior to service.  The Veteran also asserts that he received a USMC tattoo at the time of his enlistment.  The Veteran's service treatment records indicate that the Veteran was hospitalized in September 1969 for a nervous breakdown and September 1970 for an incident involving a suicide gesture.  During his evaluation interview in September 1970, the Veteran related feelings of anger and resentment over USMC harassment and felt that the people at his unit would not promote him because of his history of drug abuse.  The Veteran was also seen by a doctor during service at Camp Lejeune in December 1970 for drug withdrawal, and the doctor noted that the Veteran had been taking three bags of heroin per day.  The doctor also noted that the Veteran had six needle marks on his left arm.

In January 1971, the Veteran was hospitalized for 55 days with symptoms of dark urine, light stools, abdominal pain, jaundice, and a tender liver.  The doctor noted that the Veteran had a history of heroin injection and also noted that the Veteran had been using LSD.  The doctor diagnosed the Veteran with viral hepatitis.  The Board notes that at this time and until 1989, hepatitis C was not yet a classified disease and no testing was available that would accurately diagnose hepatitis C.   

Following the Veteran's service, a November 2005 VA outpatient treatment record from the Newington VA Medical Center indicated that the Veteran was found to have positive anti-HCV lab test results and a positive hepatitis C diagnosis.   

A September 2006 VA outpatient progress note indicates that the Veteran endorsed a variety of hepatitis C risk factors.  The Veteran reported that he had received a blood transfusion prior to 1992, that he participated in intravenous drug abuse (IVDA), that he had experienced exposure of blood to mucus membrane, and that he had received tattoos.  As noted above, when he was diagnosed with viral hepatitis during service, the Veteran denied any blood transfusions or contact with blood products.  The evidence also indicates the Veteran has had a long history of IV drug use during and after service.  He reportedly stopped doing drugs in the mid-1990s (amounting to a 20 plus year history of IV drug use).  The evidence also indicates the Veteran had tattoos prior to service, and he asserts he received at least one tattoo during service. 

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on a Veteran's claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4)(2010).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may by associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) (presents a low threshold for the requirements that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

In light of the evidence of pre-service, in-service, and post-service hepatitis C risk factors, and a diagnosis of viral hepatitis during service, the Board finds that a VA examination and etiological opinion is needed to fairly decide the merits of his claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4).  In addition, the RO should attempt to obtain any outstanding VA outpatient treatment records from the Newington VAMC since October 2006 and associate any new records with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Newington VAMC all outstanding records of evaluation and/or treatment.  The claims file currently includes VA outpatient treatment records dated from November 2005 to October 2006.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Schedule the Veteran for a VA examination to obtain an opinion regarding the most likely etiology of his hepatitis C.  The examiner must review the claims file and should note that review in the report.  The rationale for all opinions, with citation to relevant medical findings, must be given.  The examiner is advised that the Veteran is competent to report his history and injuries, and his reports must be considered in formulating the opinions.  

The examiner should specifically offer opinions as to the following:

a) Is it at least as likely as not (50 percent probability or
greater) that the Veteran contracted hepatitis C during his period of active service?

b) Considering the Veteran's reported risk factors, is the
hepatitis C at least as likely as not due to in-service risk factors (e.g., USMC tattoo or sexual activity) or is the hepatitis C more likely attributable to in-service and post-service misconduct risk factors (heroin and other drug use during and after service)?

3.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Then, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


